Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 18-23 directed to invention non-elected without traverse.  Accordingly, claims 18-23 have been cancelled.
					Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following changes have been made to the subject application:
Non-elected claims 18-23 have been canceled.
The Examiner’s amendment has been made to cancel the claims directed to the invention non-elected without traverse in order to place the application in a condition for allowance.
REASONS FOR ALLOWANCE
Claims 1-14 and 16-17 are presently allowed.

The following is an examiner's statement of reasons for allowance: 
Regarding claims 1 and 12, the closest prior art Sheats et al (US 8,927,315) discloses  a faceplate comprising a base portion and one or more raised portions (412), a first layer (404B) disposed on the faceplate such that the first layer is distributed over the base portion and such that first layer is not distribute over at least part of a top surface of the one or more raised 
Claims 2-14 and 16-17 are allowed because they depend on the allowed claims 1 and 12 respectively
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is trinh.dinh@uspto.gov. The examiner can normally be reached on Flex. 9am-6pm ET Monday & Thursday & Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz, can be reached on  (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


November 26, 2021

/TRINH V DINH/            for Trinh V Dinh, Patent Examiner of Art Unit 2845